          Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 1 of 12


                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                     PLAINTIFF

VS.                           CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                             DEFENDANTS

EMILY MCCLENDON, ET AL.                                     INTERVENORS


      Intervenors’ Reply to PCSSD August 31, 2020 Facilities status report
      PCSSD updates developments at the four most recent projects. [5690 at 1-
2] ] It    also presents an analysis of “facility construction projects since the
implementation of Plan 2000.” It links the latter topic to the Court, on the August
tour, having “inquired about the amount of expenditure on facilities at Sylvan
Hills.” [At 2-3]
      The “Financial Expenditures on Facilities” information, which results, [at
Exh. 7] is problematical for five reasons: 1) PCSSD does not discuss: the
sequence or details of construction in the earlier period; 2) the Courts’ 2011
identification of   this   construction as violative of   Plan 2000 and racially
discriminatory; 3) the sequence and details of construction in the more recent
period; 4) the Plan 2000 Sec. H.(1) violations and racial discrimination in this
period; and 5) the need, currently, for affirmative facility remedies, a step taken
in 2018 regarding JNPSD. PCSSD has again favored schools in predominantly
white neighborhoods and disfavored        those in “predominantly black zones.”
[Compare 4507 at 77 (Judge Miller)]
      Preliminarily, Intervenors request a Court action akin to the cited inquiry

                                         1
         Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 2 of 12



regarding Sylvan Hills costs; namely, requesting PCSSD to provide now the
estimated cost for completing each of the new Mills High School Driven facility
alternatives.
      [A.] The 2011 District Court and Court of Appeals Facility Rulings
      After a lengthy hearing and an extended period of deliberation, Judge Miller
made detailed findings regarding PCSSD’s             facility construction practices
following approval of Plan 2000. In substance, he ruled not only that PCSSD had
ignored the “equal” component of Section H.(1), but also had engaged in
intentional racial discrimination. See 4507 at 76, 77. The Court of Appeals set
forth the findings supporting Judge Miller’s conclusions. Its opinion concluded:
“We find no clear error in the district court’s factual findings that PCSSD has
devoted a disproportionate share of its facilities spending to predominantly white
areas.” The Court added: “We also agree with the district court that these findings
demonstrate an absence of good faith in PCSSD’s efforts to comply with the
facilities requirements of Plan 2000.” LRSD v. State of Arkansas, 664 F.3d 738,
751-53 (8thCir. 2011).
      Judge Miller found that Chenal Elementary was built like a “Mercedes
Benz,” but Bates Elementary was not. He detailed the favored treatment of the
Maumelle area by reference to          three projects, Maumelle Middle School,
Maumelle High School, and Pine Forest Elementary School (a new wing). [4507
at 75-77] The Court also noted: [a] “The decision to build a state-of-the-art high
school in Maumelle while other schools in less affluent communities languished in
relatively poor condition was not justified during the hearings. It was very obvious
that the conditions of these schools necessitated remedial action . . . .” [At 76] [b]
Court noted building of new wing at Pine Forest Elementary in Maumelle “to
eliminate the current use of portables. Other schools, however, continue to make
                                          2
        Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 3 of 12



considerable use of portables.     Moreover, given the deteriorating facilities in
Jacksonville, it seems [PCSSD] does not care whether it provides equal facilities
to all students in the district.” [At 77] [c] Judge Miller summarized: “Simply put,
the facilities in Pulaski County are not equal. Children who live in predominantly
black zones of the district attend older and smaller schools that are less
instructionally functional and are less aesthetically attractive. Yet children from the
Maumelle and ChenalValley area are privileged to attend newer, state-of-the-art
schools.” [At 77]
      [B.] New Robinson Middle (Priority One); New Mills High (Priority Two)
      In 2015, after the approval of the Motion to Modify, PCSSD gave greater
priority to the Robinson Middle School project than the new Mills High project.
Robinson Middle School had not been mentioned in either Plan A or Plan B. A
high quality, 73-page “[PCSSD] New Middle School/ Schematic Design”
document (Nov. 25, 2015) is Intervenors’ hearing Exhibit 29. The State-mandated
“POR form” and testimony identified a facility design beyond State minimum
standards in 18 respects. [Exh. 29 at 12710-11] Mr. Johnson testified to the
“expensive” finishes employed in the Robinson construction, evidencing the
overall approach to the project. Intervenors first learned of this design package, in
2020, late in the discovery period for the PCSSD hearing.
      A draft “Schematic Estimate” document for the new Mills project, dated
March 8, 2016, identified the square footage of the “New High School” as 177,170
and the “New Field House” as 44,857. [Int. Exh. 31] In this time period, Derek
Scott directed a drastic reduction in the cost projection for new Mills High. This
required major design changes by the architects, including: reducing natural light
entering the facility; narrowing hallways; reducing square footage by 21,262
square feet and capacity from 750 to 700 ; reducing the size of some classrooms;
                                          3
        Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 4 of 12



changing from masonry to sheet rock walls; and revising project from exceeding
minimum POR requirements to meeting that standard. [Earnest Duckery
testimony]
     On March 15, 2016, the actions of Derek Scott, Dr. Guess, and Commissioer
Key, in combination, approved a total cost budget of “$80 million.” It was to
“construct Mills High Replacement and Robinson Middle School Replacement
projects.” The work identified included conversion of a part of old Robinson
Middle to a “9th grade academy.” [Int. Exh. 32] The division of this funding was
$40 million each to the Mills and Robinson segments. PCSSD did not return to the
“circa $50 million” amount for new Mills High, identified in Plan B,          until
September 2017. [PCSSD Exh. 162 (Doc. 5337 at 6-7 (Oct. 9, 2017))] Thus, the
new Mills project proceeded pursuant to an improperly constrained budget for
approximately 17 months!
     On May 5, 2016, a Baldwin and Shell Schematic Estimate document for the
new Mills High project identified the square footage of the “New High School” as
153,055 and that of the Field House as 43,988 SF. [Int. Exh.33] See also Int. Exh.
151 (showing new Mills square footage, twice,           as 151,684 square feet;
magnification needed on Bates 8867).
     On October 21, 2016, PCSSD’s notice letter to Intervenors stated: “The new
[Mills] high school will have classroom space for up to 750 students; the interior
common areas are designed for 1000 students. The school’s design allows for
potential expansion, and a pad for future additions is in place to the southwest of
the school.” [Int. Exh. 37 at 4] The district ultimately fulfilled none of these
pledges. E.g., 5493 at Exh. 5 (Ja. 30, 2019) (current and future Mills capacity
700; in contrast, Robinson Middle capacity shown as 799 current, and 999 future).


                                        4
         Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 5 of 12



       [C.] Plan 2000 Violations and Racial Discrimination Become Apparent
       In July 2017, Dr. Janice Warren, then interim Superintendent, directed
follow-up of a parental complaint regarding comparison of the new Robinson and
new Mills athletic complexes. A resulting video revealed disparities, with the
Robinson features far superior in the views of Dr. Warren and the administrator
who made the video. After gaining familiarity, the School Directors agreed.
PCSSD counsel then informed the Court of the issue [5322 (Sept. 5, 2017]; his
Honor required reports by the parties and the Court expert. [5227 (Sept. 8, 2017)]
       Ms. Powell reported on November 9, 2017. [5343] She found with respect to
the “sports complexes” “the two schools are not equal and someone should have
stepped in to correct the glaring inequities between the two projects.” [At 5] She
perceived “an amazing lack of sensitivity to the people of the southeast quadrant.
They were promised a campus with facilities equal to that at Robinson and they
have not gotten that.” [At 5] Ms. Powell’s report identified approximately 18 areas
in which the Robinson facilities and program were superior to those at Mills.” [At
3-4]
       Ms. Powell also found very troubling discrimination in process. While the
Athletic Director at Robinson was invited to provide input “on what he felt was
important with respect to and specific attributes of his school’s complex,” the
Mills AD “was not allowed the same privilege.” “Even more troubling is that
Mills AD reported that when he asked Mr. Scott to allow him to provide input with
respect to the sports complex, he says that he was told not to worry because ‘the
district had good people on the project making the decisions.’” [At 5]
       On July 4-5, 2018, Intervenors filed a comprehensive “Motion for Facilities
Relief in the PCSSD.” [5403, 5406, 5407] The Court made bench rulings
regarding elements of this motion on September 24, 2018. [5565] The Court and
                                         5
           Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 6 of 12



party representatives had toured Maumelle High School, new Mills High, and new
Robinson Middle School. At the outset, the Court alluded to PCSSD’s candid
recognition in winter 2017 that things “had gotten off track at Mills. . . .” [At 14]
      The bench ruling included comparison of facilities. The Court stated: “. . .
[A]s good as they are, neither Mills nor Robinson is the equivalent of Maumelle.
Yet Robinson is, I think, closer to that standard than Mills is.” [At 15] In this
analysis, the Court posited that if a group of 12 parents were to tour the two
schools, “that most, if not all, of the parents would say that the Robinson facility
overall is superior to the Mills facility.” [At 16]
      The Court described Maumelle High school as “palatial.” “It is the
equivalent of a college – almost a college facility.” [At 15] Later in the hearing,
the Court stated: “Mills is – has this advantage of an auditorium, but the Robinson
Middle School is just a phenomenal facility.” [At 32] This comment also sheds
light on the Court’s first place ranking of Maumelle High School.
      New Mills High and new Robinson Middle had opened in August 2018. In
late October 2018, new Mills High stakeholders made multiple complaints as to
the functionality of the facility with students and staff engaged in a four-grade
high school program. The district replied to one grievance, regarding inadequate
classroom space, as follows: “teachers are, in fact, sharing classrooms in new
Mills High school. There are five teachers who are on rotation with other teachers
for classroom space. This will remain in place for the time-being.” [5528, Exh. 2
(emphasis added)]
      In brief, at its opening, new Mills High school was “less instructionally
functional and . . . less aesthetically attractive.” [Compare 4507 at 77 (Judge
Miller)]
      As of these complaints, Curtis Johnson had become PCSSD Director of
                                            6
        Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 7 of 12



Operations. He perceived the parents’ overall concern to be, how do we make
Robinson Middle school better than Mills which is the high school. Expressed
otherwise, the stakeholders were reacting to “the amazing lack of sensitivity to the
people of the southeast quadrant” – again treated as “the disfavored race.”
     Mr. Johnson stated publicly: “What I will say is there are some things by
comparisons that we as a district have to address.” To his credit, Mr. Johnson, a
Mills High alumnus, acted.
     In June 2019, in response to Mr. Johnson’s request, the Mills project
architects provided two designs for dedicated space for the new Mills Driven
program. These were a two-floor, 13,425 square foot addition to the main new
Mills building, and a stand alone structure of 7,687 square feet. See Ints.’ hearing
Exh. 41. PCSSD’s Sixth 60-day report informed the Court of this effort in only
vague terms. [5522 at 1 (Sept. 30, 2019)] This again occurred in the next two
reports. See 5548 at 1 and 5562 at 1. Indeed, by the Report of March 27, 2020,
even such “notice” disappeared. [5576 at 1] PCSSD never presented to the Court
the Mills Driven Program alternatives        documents, or obviously important,
estimated cost information.
     The November 2015 Robinson Middle schematic design package provided
an estimated cost of $34,565,000 (“Bricks and Mortar Costs excluding fees,
fixtures, etc.”). [Ints.’ hearing Exh. 29 at 73] The $40,000,000 figure as of March
16, 2016 included the 9th grade academy conversion of part of old Robinson
Middle, not undertaken. PCSSD reports a final Robinson cost of $43,089,763. [PX
156] Thinking in “circa” terms, this is 7.7 percent above the March 2016 amount.
PCSSD reported the new Mills expenditure as $50,072,174. [PX 156] This is a
plus “circa” percentage of only .0014. At 7.7 percent, the new Mills “circa”
amount would be $3,85,000.
                                         7
         Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 8 of 12



      [D.] Significant New Mills University High School Issues Persist
      The problem of teachers sharing classrooms was not just “for the time-
being.” The School’s principal, Duane Clayton,           testified to the continued
inadequacy of classrooms; he cited a total of nine special education and other
teachers as affected. The staff has needed, after all, unlike Robinson Middle,
settings to provide a 4-grade high school program. Mr. Clayton declined to agree
to knowing of a like classroom space problem elsewhere.
      Mr. Johnson testified to a Grand Central Station situation in the narrowed
Mills High halls at class change times. Mr. Clayton also mentioned this issue,
citing, as well, crowding in the cafeteria. Ms. Powell’s PCSSD’s facility report of
December 23, 2019, stated that new Mills High “is already bursting at the seams.”
[5554 at 3] PCSSD has provided no new Mills High lighting upgrade, responsive
to the disparity found by the Court on the initial tour. [5565 at 16-17 (Sept. 24,
2018)]
      The Driven Program space issue remains unresolved. This is a critical
shortcoming for two reasons.
      First. Moving forward on the existing work by the architects is a way to
strengthen that program, praised by Principal Clayton during his testimony. It is
also, as Mr. Johnson noted, a means to ease the overall classroom shortfall.
Intervenors emphasize that, at present,       absent cost information, the district’s
ability, over time, to construct both structures can not be ruled out.
      Second. Appropriate Driven progress is a necessary step to remedy one
significant element of the racial discrimination in the completion of the new Mills
and new Robinson projects. PCSSD’s recent report states: “Robinson Middle
School. “Construction has been completed on the indoor practice facility finish out
(second floor Driven Program).” [5690 at 2 (August 31, 2020)] New Mills High,
                                          8
        Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 9 of 12



of course, has no like facility to complete. Moreover, the suggested approach for
Driven construction in the special report seemingly offers a new example of
discrimination.
      PCSSD reports that the ROTC Program has been moved to the ROTC
building, the building’s “intended use for this school year.”          [5690 at 1]
Fortunately, “the choir room is now arranged for use by the choir. . . .” [At 1] This
report then states: “Designs for the ROTC Building to house the Driven Program
continue to be evaluated.” [5690 at 1] Discussion of possible use of the ROTC
building for the Driven Program first appeared in the third 60-day report. [5495 at
1-2 (March 29, 2019)] Designs have never surfaced. Moreover, Intervenors submit
that the visit to the building and the photographs now offered show this to be an
unsatisfactory alternative. This is a small      barracks-like structure, with few
windows. Providing six photos from different angles does not increase the size of
the space.   [5690    at Exh. 5] Another home for the ROTC program is not
discussed. One wonders if this Driven concept is a serious proposal.
      [E.] Sylvan Hills: a Second Palatial, College-like Campus
      The recent tour visited the Sylvan Hills 9th grade academy and then the main
campus. The academy’s two largest buildings are a 1979 main classroom building
(89,205 sq. feet) and a 1996 wing (12,338 square feet). [2020 Facility Master
Plan] Principal Allen reported its enrollment as 397. PCSSD’s December 14,
2016, notice letter to Intervenors stated that the main campus project would allow
the district to “house grades 9-12 on a single high school campus.” [At 1]. The
chart provided with PCSSD’s second 60-day report identifies Sylvan Hills High
School capacity as 1414 current and 2,200 future. [5493 at Exh. 5 (Jan. 30, 2019)]
HOWEVER, the chart part of the seventh report identifies the school’s capacity as
1,414 current and only 1,500 future. [5548 at Exh. 21 (Nov. 26, 2019)]
                                          9
          Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 10 of 12



      The tour of the main campus was to observe the 12 th, 13th, 14th, and 15th
structures of Sylvan Hills High School. These projects will add 283,000 square
feet to the campus at a cost of $65,000,000. [Ints.’ Exh. 43] Principal Allen
reported enrollment in grades 10-12 to be 1,124 students. Ms. Springer understood
the Court to say “[i]t is an amazing facility, the district should be proud.” This is a
second palatial, college-like campus --- complete with the “Bear Necessities
Store.”
      [F.] College Station and Harris Elementary Schools
      The 2015 PCSSD state-mandated Facility Master Plan included this content
as to each school: “. . . absent a complete replacement facility parity is not
attainable.” Mr. Johnson has consistently supported this view. It is obvious that the
situation at College Station – where, as in Mr. Porter’s day, a majority of students
have to brave the elements to use the restroom or enter the main building – is
intolerable. See 5649 at 23-25 (detailed argument regarding these schools).
                                     Conclusion
      Like a “Mercedez Benz”; “state-of-the-art”; “palatial”; “college-campus-
like”; “phenomenal”; and “amazing Facility.” These terms ought also describe
facilities in the Southeast quadrant. Unfortunately, the terms that best describe the
facilities in the Southeast quadrant are “deplorable,” “inadequate,” and “inferior.”
PCSSD’s second “currency” approach also lacks merit.
                                     Respectfully submitted,

                                     Austin Porter Jr., No. 86145
                                     PORTER LAW FIRM
                                     323 Center Street, Suite 1035
                                     Little Rock, Arkansas 72201
                                     Telephone: 501-244-8200
                                     Facsimile: 501-372-5567
                                     Email: aporte5640@aol.com
                                          10
        Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 11 of 12


                                      Robert Pressman
                                      22 Locust Avenue
                                      Lexington, MA 02421
                                      Telephone: 781-862-1955
                                      Email: pressmanrp@gmail.com

                                      Shawn G. Childs
                                      Lawrence A. Walker
                                      JOHN W. WALKER, P.A.
                                      1723 S. Broadway
                                      Little Rock, Arkansas 72206
                                      Telephone: 501-374-3758
                                      Facsimile: 501-374-4187

                                      johnwalkeratty@aol.com
                                      schilds@gabrielmail.com
                                      lwalker@jwwlawfirm.com

                                      ATTORNEYS FOR INTERVENORS


                              CERTIFICATE OF SERVICE

       I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern
District of Arkansas, on this 22nd day of September 2020, by using the CM/ECF system,
which is designed to send notification of such filing to the following person:

M. Samuel Jones III.                       Scott P. Richardson
Devin R. Bates                             McDaniel, Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG,                 1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                     Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
                                           11
       Case 4:82-cv-00866-DPM Document 5699 Filed 09/22/20 Page 12 of 12


Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com

                                       Austin Porter Jr.




                                      12
